                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                               CIVIL MINUTES - GENERAL
 Case No.      SACV 19-00873 AG (KESx)                                 Date   May 22, 2019
 Title         JAN P. WEIR ET AL. V. WELLS FARGO BANK, N.A. ET AL.




 Present: The                ANDREW J. GUILFORD
 Honorable
  Melissa Kunig/Rolls Royce Paschal                      Not Present
            Deputy Clerk                          Court Reporter / Recorder          Tape No.
         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:


 Proceedings:          [IN CHAMBERS] ORDER TO SHOW CAUSE
                       CONCERNING SUBJECT MATTER JURISDICTION

The Court is concerned about whether it has jurisdiction over this case. The Court thus
ORDERS all parties to appear at a hearing on June 3, 2019 at 9:00 A.M. to show cause why
this case should not be dismissed for lack of jurisdiction. The parties should be prepared to
discuss all circumstances surrounding this case, including whether Defendant Barrett Daffin
Frappier Treder & Weiss LLP was correctly named as a nominal defendant in this matter.


                                                                                         :      0
                                                       Initials of Preparer   mku/rrp




                                             CIVIL MINUTES - GENERAL
                                                     Page 1 of 1
